Citation Nr: 0025799	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effect date prior to December 15, 1995 for 
a total disability evaluation based on individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to October 
1967.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California (RO), which granted the 
veteran's claim of entitlement to TDIU and assigned an 
effective date of December 15, 1995.  

The Board initially notes that pursuant to an October 1995 
Board remand in conjunction with the veteran's claim of 
entitlement to a TDIU rating, the RO was requested to obtain 
the veteran's vocational rehabilitation and counseling 
folder(s) and associate these records with the claims file.  
A review of the claims file shows that the veteran's 
vocational rehabilitation records were reviewed by the RO (as 
documented in an August 1995 Supplemental Statement of the 
Case (SSOC)), however these records were never associated 
with the claims file.  The law requires full compliance with 
all orders in a remand, Stegall v. West, 11 Vet. App. 268 
(1998).  Normally, the Board would remand this matter in 
order to have the veteran's vocational rehabilitation records 
associated with the claims file.  These records are relevant 
to the veteran's claim of entitlement to an earlier effective 
date for a grant of a TDIU rating and a remand would prevent 
any prejudicial error and would be in compliance with the 
directives set forth in Stegall.  However, in this case 
because of the favorable decision below, the Board concludes 
that it is not necessary to remand this matter to obtain the 
veteran's vocational rehabilitation records.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent medical evidence of record shows that the 
veteran has been individually unemployable since March 31, 
1986; his claim for unemployability benefits was received 
April 24, 1986.


CONCLUSION OF LAW

The criteria for an effective date of March 31, 1986 for a 
grant of TDIU have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.151, 3.160, 3.400 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for the grant of a TDIU rating.  Specifically, 
he claims that he is entitled to an effective date in July 
1985.  It appears that the veteran argues that he is entitled 
to an effective date in July 1985, as the veteran was first 
examined by Maurice L. Silver, M.D. with Neurological Surgery 
in July 1985.  Initially, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991) in that he has presented a plausible 
claim, one which is meritorious, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In order for benefits to be paid to any veteran under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed. 38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  A claim is defined 
broadly to include a formal or informal communication 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by VA may be considered an informal claim.  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (1999); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  All claims for benefits filed with the 
VA, formal or informal, must be in writing.  Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  In determining when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  38 U.S.C.A. § 7104(a) (West 1991); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

A review of the claims file reveals that in a March 1999 
SSOC, the RO denied the veteran's claim of entitlement to an 
effective date for TDIU prior to December 15, 1995 because 
the veteran did not meet schedular requirements for an award 
of TDIU pursuant to 38 C.F.R. § 4.16(a) (1999) prior to that 
time.  While the veteran did not meet schedular requirements 
for an award of TDIU until December 15, 1995, the evidence of 
record shows that the veteran has been unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities since March 1986 and an award 
of a TDIU rating is warranted on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b) (1999).  

In this regard, the record shows that the veteran was 
service-connected for degenerative arthritis of the cervical 
spine, a fracture of the third vertebra of the lumbar spine 
and a fracture of the right third finger effective April 
1981.  In a March 31, 1986 statement, Maurice L. Silver, 
M.D., a neurosurgeon, indicated that he had examined the 
veteran and reviewed the veteran's service medical records 
documenting the veteran's in-service March 1967 injuries to 
the lumbar spine and cervical spine.  Dr. Silver noted that 
the veteran had weakness of his right upper extremity, 
weakness of the right grip, weakness of the right biceps 
muscle, atrophy of his right upper arm compared with the left 
and atrophy of the right pectoral muscles as compared with 
the left.  The veteran was also shown to have a spur at the 
C5-6 interspace and displacement of the spinal cord at C7 
with obliteration of the intervertebral foramen at the C7-T1 
level on the right.  Electromyographic examination revealed 
abnormal EMG consistent with acute denervation changes at C7.  
The veteran was noted to be suffering from neck and shoulder 
pain with weakness and numbness of the right upper extremity 
and additional pain in the low back.  Myelography revealed 
lumbar disc pathology.  Dr. Silver opined that the veteran 
was totally disabled for employment for a substantially 
gainful occupation.

In April 1986, the veteran filed a claim seeking a TDIU 
rating as a result of his service-connected back 
disabilities.  After filing this claim, an April 1986 
statement from H. Leon Brooks, M.D., F.R.C.S., F.A.C.S., a 
specialist in orthopedic surgery and scoliosis was associated 
with the claims file.  In this statement, Dr. Brooks opined 
that the veteran was unemployable in 1986.  Dr. Brooks took 
an extensive history from the veteran, reviewed extensive 
radiological studies and conducted a thorough examination.  
He diagnosed the veteran with disc herniation of the cervical 
spine at C5-6, C6-7 and disc herniation of the lumbar spine 
at L4-5 and L5-S1.  Dr. Brooks indicated that the veteran's 
in-service injuries resulted in objective disability and that 
the veteran was unemployable as a result of the severity of 
his cervical spine and lumbar spine symptomatology.   

As previously indicated, the veteran filed his initial claim 
for TDIU in April 1986.  The veteran's claim of entitlement 
to TDIU was denied by the RO in a May 1986 rating decision.  
The veteran filed a timely notice of disagreement to this 
decision in May 1986 and requested a hearing.  The RO issued 
a Statement of the Case (SOC) in August 1987.  Thereafter, 
the veteran perfected an appeal and the veteran's claim of 
entitlement to a TDIU rating was ultimately granted in an 
August 1998 rating decision.  This action led to the present 
appeal for an earlier effective date.  

Generally, the effective date of an increased rating shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  An application for TDIU is an 
application for increased compensation within the meaning of 
38 U.S.C.A. § 5110(b)(2) (West 1991).  Wood v. Derwinski, 1 
Vet. App. 367, 369 (1991).  The effective date of an increase 
in disability compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o) (1999); Harper 
v. Brown, 10 Vet. App. 125, 126-27 (1997).  The Board must 
consider all the evidence of record in determining whether an 
increase in disability was ascertainable within one year 
prior to the date of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511, 521 (1997).

In this case, while the veteran did not file his claim for 
TDIU until April 24, 1986, the evidence shows that the 
veteran's entitlement to a TDIU rating was first 
ascertainable on March 31, 1986, approximately one month 
prior to the date of claim.  On March 31, 1986, Dr. Silver 
issued a statement indicating that the veteran was 
unemployable as a result of his cervical and lumbar spine 
disabilities.  The veteran argues that he is entitled to an 
effective date in July 1985.  The record shows that Dr. 
Silver initially examined the veteran in July 1985, but Dr. 
Silver did not actually render an opinion regarding the 
veteran's unemployability until March 1986.  Accordingly, the 
evidence does not support the assignment of an effective date 
for TDIU in July 1985.  However, the Board concludes that the 
veteran's appeal should be granted and that the evidence 
supports the grant of an effective date of March 31, 1986 for 
TDIU.  


ORDER

An effective date of March 31, 1986 for the grant of TDIU is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

